Citation Nr: 1619196	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-33 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2009 for the award of service connection for lumbar spine disability. 

2.  Entitlement to an effective date prior to July 7, 2009 for the award of service connection for radiculopathy in the right lower extremity.

3.  Entitlement to service connection for right knee disorder. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to April 1991, from March 2002 to August 2002, and from January 2004 to June 2005, and with additional service in the Army National Guard, to include active federal service from July 2000 to May 2001 and from March 2003 to September 2003. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO).  In pertinent part of that rating decision, the RO awarded service connection for lumbar spine disability rated as 20 percent disabling and radiculopathy in the right lower extremity rated as 10 percent disabling, both effective from July 7, 2009.  In addition, the RO denied the claims for service connection for right knee disorder and GERD.  The Veteran appealed the assigned effective dates and the denial of his service connection claims. 

On his December 2012 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at hearing held at the Central Office in Washington, District of Columbia.  He was scheduled for such a hearing in March 2016, but failed to show.  The Board finds that the Veteran's request for a hearing is considered withdrawn.

The Board acknowledges that additional evidence has been received since the October 2012 statement of the case (SOC), without waiver of initial consideration, and prior to certification of the appeal.  This additional evidence includes service treatment and personnel records obtained and associated with the claims folder in 2013.  However, this additional evidence does not change the underlying factual background upon which the determination as to the claim for earlier effective date for award of service connection for lumbar spine disability and radiculopathy in the right lower extremity are premised and, so, the Board may proceed to adjudicate the merits of the claims without referral of such evidence to the RO for initial consideration.

The issues of entitlement to service connection for right knee disorder and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from his last period of active service in June 2005. 

2.  On July 9, 2009, VA received the Veteran's claim for service connection for lumbar spine disability, to include associated neurologic involvement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to July 7, 2009 for award of service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.6, 3.400 (2015).

2.  The criteria for entitlement to an effective date prior to July 7, 2009 for award of service connection for disability due to radiculopathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.6, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311   (2007).

This appeal arises from the Veteran's disagreement with assigned effective date following the grant of service connection for lumbar spine disability and radiculopathy in the right lower extremity.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

Furthermore, the Court has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional discussion of the duty to notify is therefore required.

2.  Earlier Effective Date 

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of compensation based on direct service connection is the date following separation from active service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

"Active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (noting for active duty, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366   (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Under laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a)  does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, VA will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Service treatment records and the Veteran's statements confirm that he injured his lumbar spine in September 2004 when he fell down a flight of stairs while on active duty.  The Veteran was discharged from his last period of active duty in June 2005.  At no point within one year of discharge did he file a claim for service connection or submit any evidence to VA that could be construed as an informal claim. 

The Report of Separation and Record of Service in the Virginia National Guard documents that he was released from the National Guard effective September 19, 2008.  The Veteran has not submitted any evidence from the service department showing that he had any service considered to be active following his separation from June 2005.  Moreover, the available service department records do not show that he had subsequent active Federal service in the National Guard.  See March 2010 response from Defense Personnel Records Information Retrieval System (DPRIS). 

On July 9, 2009, VA received the Veteran's formal claim for entitlement to service connection for lumbar spine disability.  In support of his claim, the Veteran submitted private treatment records that showed current diagnoses of status post laminectomy and discectomy L5-SI, with related pain on palpation and associated radiculopathy in the right lower extremity.  His claims were continuously adjudicated thereafter.  

The Veteran contends that he should be assigned earlier effective date for the date following his separation from the Army National Guard on September 19, 2008, as he filed his claim for service connection within one year of his Army National Guard separation.  However, this was not the date of separation from active service.  The Veteran has not asserted, nor does the evidence of record show, that he had active Federal service as member of the Army National Guard during the one-year period prior to July 9, 2009, the date his claim was received.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  Therefore, dates earlier than July 9, 2009 for a grant of service connection for lumbar spine disability and radiculopathy in the right lower extremity are not possible.  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In his substantive appeal, VA Form-9, the Veteran also asserted that he was unaware that he could file a claim for VA benefits in 2005 when he was discharged from his last period of active service.  Compensation can only be paid, however, on the basis of laws passed by Congress.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute).  There is no statutory or regulatory provision that would permit earlier eligibility for compensation based on the Veteran's lack of awareness of his entitlement to benefits. 

In the absence of evidence of a written intent to file a claim for service connection for the claimed condition, prior to July 9, 2009, the criteria for entitlement to an earlier effective date for the awards of service connection for lumbar spine disability and radiculopathy in the right lower extremity are not met.  The preponderance of the evidence is against this claim, and the benefit-of-the-doubt rule is thus not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 9, 2009 for award of service connection for lumbar spine disability is denied. 

Entitlement to an effective date prior to July 9, 2009 for award of service connection for radiculopathy in the right lower extremity is denied.


REMAND

The Veteran seeks entitlement to service connection for right knee disorder and GERD.   He contends that his current disorders are related to his period of service. 

Initially, the Board notes that that has been no initial consideration of the evidence received by the RO following the issuance of an October 2010 statement of the case (SOC). Such consideration is beyond any waiver by the Veteran in terms of the evidence made a part of the record prior to appeal certification in January 2016.  38 C.F.R. §§ 19.31, 19.37, and 20.1304.  A remand is needed in order to issue the Veteran a supplemental statement of case (SSOC) based on consideration of the additional evidence received prior to certification of the issues on appeal. 

In addition, the Board finds that the Veteran should be afforded with a VA examination in conjunction with his right knee claim.  The Veteran contends that his current right knee problems are related to his periods of military service as result of injury sustained while performing his duties as an infantryman.  A review of the available service treatment records show that the Veteran complained of right knee problems in September 2000.  He was initially assessed with osteoarthritis, and then Iliotibial (IT) band syndrome.  This was during his period of active Federal service in the Army National Guard from July 2000 to May 2001.  Subsequent service treatment records during his Army National Guard service continue to show complaints of right knee pain.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask for his assistance in obtaining any outstanding records of pertinent treatment.  All development efforts must be in writing and associated with the claims file.

2. Update the claims folder with the Veteran's VA treatment records dated since October 2010. 

3. Thereafter, afforded the Veteran with a VA examination with the appropriate specialist to determine the nature and etiology of his claimed right knee disorder.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished. 

After a review of the service and post-service treatment records, and the Veteran's contentions as to  knee problems in service, the examiner should identified any diagnosed right knee disorder, and provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current right knee disorder had its onset in service or is otherwise related to the Veteran's service, to include due to disease or injury during a period of ACDUTRA or due to injury during a period of INACDUTRA?

A complete rationale for all opinions must be provided.

4. Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


